On April 5, 2006, this court permanently disbarred respondent, Pippa Lynn Henderson, Attorney Registration No. 0041739, last known address in Cleveland, Ohio, from the practice of law pursuant to Gov.Bar R. V(6)(B)(1).
On September 24, 2009, relator, Disciplinary Counsel, filed a motion requesting this court to issue an order directing respondent to show cause why she should not be found in contempt for failure to comply with this court’s April 5, 2006, order. On November 3, 2009, this court ordered respondent to appear in person before the court on December 2, 2009. Respondent failed to appear before the court on the scheduled date. Upon consideration thereof,
It is ordered that respondent be and hereby is found in contempt.
It is further ordered by the court, sua sponte, that respondent is fined $1,000, which shall be payable to this court on or before 90 days from the date of this order. If this fine is not paid within 90 days, interest at the rate of 10 percent per annum shall accrue as of 90 days from the date of this order, and the matter will be referred to the Office of the Attorney General for collection proceedings.
It is further ordered that respondent shall serve 10 days in jail and that a warrant be issued for her arrest to the Sheriff of Cuyahoga County and to the sheriffs of such other counties as the contemnor may frequent.
It is further ordered, sua sponte, that the Clerk of the Supreme Court of Ohio be, and hereby is, authorized to release to the appropriate law enforcement officials any information concerning respondent that is otherwise confidential, including respondent’s Social Security number, for the purpose of facilitating execution of the warrant issued for the arrest of respondent.
It is further ordered, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.
It is further ordered, sua sponte, that service shall be deemed made on respondent by sending this order, and all other orders in this case, by certified mail to the last known address of respondent.
*1528It is further ordered that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R.V(8)(D)(2), and that respondent bear the costs of publication.
Moyer, C.J. and Lundberg Stratton and Cupp, JJ., concur but would impose only five days in jail.